Opinion issued September 19, 2019




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-19-00615-CR
                           ———————————
               IN RE JOHN ANTHONY BUCHANAN, Relator



         Original Proceeding on Petition for Writ of Habeas Corpus


                         MEMORANDUM OPINION

      Relator, John Anthony Buchanan, incarcerated and proceeding pro se, has

filed an application for a writ of habeas corpus, challenging the legality and

constitutionality of a July 19, 2019 order, allegedly finding him incompetent to

stand trial and committing him to a facility to restore competence.1 He contends

that he is illegally restrained of his liberty by the Harris County Sherriff in


1
      See TEX. CODE CRIM. PROC. art. 46B.001–.091.
violation of the Fourth Amendment of the United States Constitution, the Texas

Constitution, and the Texas Code of Criminal Procedure.           We dismiss the

application for want of jurisdiction.

      This Court does not have original habeas corpus jurisdiction in criminal

cases. In re Ayers, 515 S.W.3d 356, 356 (Tex. App.—Houston [14th Dist.] 2016,

orig. proceeding). Pursuant to section 22.221(d) of the Texas Government Code, a

court of appeals “may issue a writ of habeas corpus when it appears that the

restraint of liberty is by virtue of an order, process, or commitment issued by a

court or judge because of the violation of an order, judgment, or decree previously

made, rendered, or entered by the court or judge in a civil case. TEX. GOV’T CODE

§ 22.221(d) (emphasis added). In criminal matters, our habeas corpus jurisdiction

is appellate only, and we do not have original habeas corpus jurisdiction. See id.;

Ex parte Denby, 627 S.W.2d 435, 435 (Tex. App.—Houston [1st Dist.] 1981, orig.

proceeding); see, e.g., Ex parte Sampson, No. 12-17-00227-CR, 2017 WL
3225061, at *1 (Tex. App.—Tyler July 31, 2017, orig. proceeding) (mem. op., not

designated for publication) (dismissing application seeking issuance of writ of

habeas corpus, contending relator was “falsely arrested and imprisoned”). Original

jurisdiction to grant a writ of habeas corpus in a criminal case is vested in the

Court of Criminal Appeals, the district courts, the county courts, or a judge of




                                        2
those courts. See TEX. CODE CRIM. PROC. art. 11.05; In re Ayers, 515 S.W.3d at

356.

       Accordingly, we dismiss the petition for want of jurisdiction. We dismiss all

pending motions as moot.2

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Keyes and Higley.

Do not publish. See TEX. R. APP. P. 47.2(b).




2
       The underlying case is State of Texas v. John Anthony Buchanan, cause number
       1618854, pending in the 179th District Court of Harris County, Texas, the
       Honorable Randy Roll presiding.
                                         3